Citation Nr: 1415105	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for his back disability.  

The Veteran was afforded a VA examination of the spine in December 2010.  The examiner opined, in pertinent part, that the Veteran's preexisting back disability was not aggravated during his military service.  In reaching this conclusion, the examiner based her opinion solely because of lack of documentation of an in-service injury.  

The Board finds that the December 2010 VA opinion is inadequate inasmuch as the examiner provided a confusing opinion as to whether the Veteran's preexisting back disability was aggravated during service.  The Veteran was clearly seen for worsening symptoms during service as described in the August 1999 Medical Board, but the examiner stated there was no documentation of worsening of symptoms.  The examiner's opinion is contradictory to the service treatment records.  As such, the opinion required is whether the Veteran's current back disability worsened beyond its natural progression during his short period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file for a new opinion by someone with the appropriate expertise to determine the nature and etiology of his claimed back disability.  The Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file.  It is left to the examiner's discretion as to whether he/she wishes to reexamine the Veteran.  

The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any current diagnosed back disability was aggravated beyond its natural progression during his period of active duty?  

The examiner(s) is asked to provide a complete rationale for any opinions reached.  In particular, the examiner must specifically discuss the Veteran's service treatment records showing increased symptoms of his back problems and the relationship, if any, between these in-service complaints and the Veteran's current back disability.    

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


